

OLD REPUBLIC INTERNATIONAL CORPORATION
SIGN-ON RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT, (the "Agreement"), dated as of
__________________ (the "Date of Grant"), is made by and between Old Republic
International Corporation, a Delaware corporation (the "Company"), and
_________________ (the "Grantee" or “you” or “your”).


WHEREAS, Grantee is employed by a Subsidiary of the Company in the position of
___________________ and, as a matter of separate inducement and agreement in
connection with Grantee’s employment, and not in lieu of any salary or other
compensation for Grantee’s services, the Company desires to enter into this
Agreement with Grantee;


WHEREAS, the Company desires to grant to the Grantee, subject to the
restrictions herein set forth, the number of shares of the Company’s Common
Stock (the “Restricted Stock”) provided for herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1. Grant of Restricted Stock Award.


As of the effective date hereof, the Company hereby grants to you
_________________________(___ ) shares (the "Shares") of Restricted Stock (the
"Award") valued at approximately ______ at market close on _____________, on the
terms and conditions set forth in this Agreement.


Section 2. Terms and Conditions of Award.


The grant of Restricted Stock provided in Section 1 shall be subject to the
following terms, conditions and restrictions:


(a) Restrictions. The Restricted Stock and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the Restricted
Period. Any attempt to dispose of any Restricted Stock in contravention of the
above restriction shall be null and void and without effect. You further agree
that any Restricted Stock which you may acquire by virtue of this Agreement may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of by you unless (i) a registration statement or post-effective amendment to a
registration statement under the Securities Act of 1933, as amended, with
respect to such Restricted Stock has become effective so as to permit your sale
or other disposition of such Restricted Stock, or (ii) there is presented to the
Company an opinion of counsel satisfactory to the Company to the effect that
your sale or other proposed disposition of such Restricted Stock may lawfully be
made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Restricted
Stock under the Securities Act of 1933, as amended.


(b) Rights as Stockholder. Until such time as the Restrictions on the Shares of
Restricted Stock are removed pursuant to this Agreement, you shall (have or not
have) any rights of a stockholder with respect to said shares, including without
limitation, the right to vote the shares or to receive any dividends or other
distributions paid or made with respect to such shares.


(c) Certificate; Book Entry Form; Legend. The Company shall issue the Shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in your name, with legends, or notations, as applicable, referring to
the terms, conditions and restrictions applicable to the Award. You agree that
any certificate issued for Restricted Stock prior to the lapse of any
outstanding restrictions relating thereto shall be inscribed with the following
legend:


1



--------------------------------------------------------------------------------






This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in the agreement entered into between
the registered owner and the Company. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.


(d) Vesting; Lapse of Restrictions. Subject to the provisions of this Agreement,
of the Shares of Restricted Stock shall vest on ____________, and a like
percentage on ___________________ and again on ______________. Upon the lapse of
restrictions relating to any Shares of Restricted Stock, the Company shall, as
applicable, either remove the notations on any such Shares of Restricted Stock
issued in book-entry form or deliver to you or your personal representative a
stock certificate representing a number of Shares of Common Stock, free of the
restrictive legend described in Section 2(c), equal to the number of Shares of
Restricted Stock with respect to which such restrictions have lapsed. If
certificates representing such Restricted Stock shall have theretofore been
delivered to you, such certificates shall be returned to the Company, complete
with any necessary signatures or instruments of transfer prior to the issuance
by the Company of such unlegended Shares of Common Stock.
 
(e) Termination of Employment.


(i) In the event your employment with the Company’s Subsidiary is terminated by
the Company without Cause (as herein defined) or due to Disability (as herein
defined), or due to your death prior to the lapsing of the restrictions in
accordance with Section 2(d) hereof with respect to any Shares of the Restricted
Stock granted hereunder, the Award shall, notwithstanding the provisions of
Section 2(d), fully vest on the date of such termination of employment and be
free of any restrictions under Section 2(d). For the purpose hereof, the term
“Cause” means (i) your willful failure to perform substantially your duties with
the Company or any subsidiary of the Company (other than any such failure due to
Disability); (ii) your willful malfeasance or misconduct in the conduct of your
duties; (iii) your willful and material violation of a provision of the
Company’s Code of Business Conduct and Ethics or Code of Ethics for the
Principal Executive Officer and Senior Financial Officers; or (iv) your
conviction of, or entry of a plea of guilty or no contest with respect to, a
felony or any misdemeanor involving an element of fraud or dishonesty. The term
“Disability” for the purposes hereof means a period of medically determined
physical or mental impairment that is expected to result in death or to last for
a continuous period of not less than 12 months during which you are unable to
engage in any substantial gainful activity by reason of such impairment.


(ii) Subject to Section 2(f) below, in the event your employment is terminated
with the Company’s Subsidiary for any reason other than a termination described
in (i) above, prior to the lapsing of restrictions in accordance with
Section 2(d) with respect to any portion of the Restricted Stock granted
hereunder, such portion of the Restricted Stock held by you shall be
automatically forfeited by you as of the date of termination.


(iii) Any Shares of Restricted Stock forfeited pursuant to this Agreement shall
be transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither you nor any of your successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such shares. If certificates for any such Shares containing
restrictive legends shall have theretofore been delivered to you (or your
legatees or personal representative), such certificates shall be returned to the
Company, complete with any necessary signatures or instruments of transfer.


(f) Change in Control. The following provisions shall apply to a Change in
Control of the Company.


(i) In the event there is a Change in Control of the Company and the Award is
continued, assumed or substituted in connection with the Change in Control, the
Award shall continue to vest in accordance with Section 2(d). For the purposes
hereof, the term “Change in Control” shall have the same


2



--------------------------------------------------------------------------------




meaning as that given it under the regulations for Section 409A of the Internal
Revenue Code (herein, the “Code”).


(ii) Notwithstanding (i) above, in the event there is a Change in Control of the
Company and the Award is not continued, assumed or substituted in connection
with the Change in Control, the Award shall, notwithstanding the provisions of
Section 2(d), fully vest on the date of such Change in Control and be free of
any restrictions under Section 2(d).
 
(g) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares having a Fair Market Value equal to
the taxes that the Company determines it is required to withhold under
applicable tax laws with respect to the Restricted Stock (with such withholding
obligation determined based on any applicable minimum statutory withholding
rates), in connection with the vesting of the Restricted Stock. In the event the
Company cannot (under applicable legal, regulatory, listing or other
requirements) satisfy such tax withholding obligation in such method, you make a
Section 83(b) election pursuant to Section 2(h) below, or the parties otherwise
agree in writing, then the Company may satisfy such withholding by any one or
combination of the following methods: (i) by requiring you to pay such amount in
cash or check; (ii) by deducting such amount out of any other compensation
otherwise payable to you; and/or (iii) by allowing you to surrender shares of
Common Stock of the Company which (a) in the case of shares initially acquired
from the Company (upon exercise of a stock option or otherwise), have been owned
by you for such period (if any) as may be required to avoid a charge to the
Company's earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined.


(h) Section 83(b) Election; Section 409A. The Restricted Stock subject to this
Agreement is intended to constitute a grant of restricted property subject to
taxation under Section 83 of the Code and to satisfy the corresponding exemption
from Section 409A of the Code. This Agreement is intended to, and shall be
interpreted, administered and construed to, treat this exemption from Section
409A as applying to the Award of Restricted Stock under this Agreement. You
agree to seek the advice of a tax advisor, no later than thirty (30) days after
the Award grant date, as to the advisability of making such a Section 83(b)
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of the
Restricted Stock award under federal, state, and any other laws that may be
applicable. The Company and its affiliates and agents have not and are not
providing any tax advice to you.


Section 3. Miscellaneous.


(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in your case, to your address appearing on the books of the
Company or to your residence or to such other address as you may designate in
writing.


(b) No Right to Continued Employment. Nothing in this Agreement shall confer
upon you any right to continue in the employ of the Company or any Subsidiary or
shall interfere with or restrict in any way the right of the Company or any
Subsidiary, which is hereby expressly reserved, to remove, terminate or
discharge you at any time for any reason whatsoever, with or without Cause and
with or without advance notice.
 
(c) Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares


3



--------------------------------------------------------------------------------




or the value thereof, such adjustments and other substitutions shall be made to
Awards as the Company’s Compensation Committee, in its sole discretion, deems
equitable or appropriate.


(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and to you and your
beneficiaries, executors, administrators, heirs and successors.


(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.


(g) Annual Report. You acknowledge having received a copy of the Company’s most
recent Annual Report and Form 10-Q and accept the Award of Restricted Stock
subject to all the provisions of this Agreement.


(h) Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.


(i) Governing Law. This Agreement and your rights hereunder shall be construed
and determined in accordance with the laws of the State of Illinois.


(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ____ day of ___________, 20__.






OLD REPUBLIC INTERNATIONAL CORPORATION


By:    ________________________________
Printed Name:
Title:




By:    ________________________________
Printed Name:    


4



--------------------------------------------------------------------------------




OLD REPUBLIC INTERNATIONAL CORPORATION
RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT, (the "Agreement"), dated as of [ ](the
"Date of Grant"), is made by and between Old Republic International Corporation,
a Delaware corporation (the "Company"), and [ ] (the "Grantee" or “you” or
“your”).


WHEREAS, Grantee is employed by the Company or a Subsidiary of the Company;


WHEREAS, as a matter of separate inducement and agreement in connection with
Grantee’s employment, and not in lieu of any salary or other compensation for
Grantee’s services, the Company desires to enter into this Agreement with
Grantee;


WHEREAS, the Company desires to grant to the Grantee, subject to the
restrictions set forth herein and the Company’s 2016 Incentive Compensation Plan
(the “Plan”), the number of shares of the Company’s Common Stock (the
“Restricted Stock”) provided for herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1. Grant of Restricted Stock Award


As of the effective date hereof, the Company hereby grants to you
[ ] shares (the "Shares") of Restricted Stock (the "Award") on the terms and
conditions set forth in this Agreement.


Section 2. Terms and Conditions of Award


The grant of Restricted Stock provided in Section 1 shall be subject to the
following terms, conditions and restrictions:


(a) Plan. This Award is issued under the Plan and is subject to the terms and
conditions set forth in the Plan. In the event of a conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall control. Any
capitalized term used in this Agreement that is not defined herein shall have
the meaning set forth in the Plan. You acknowledge receiving a copy of the Plan.


(b) Certificate; Book Entry Form; Legend. The Company shall issue the Shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in your name, with legends, or notations, as applicable, referring to
the terms, conditions and restrictions applicable to the Award. You agree that
any certificate issued for Restricted Stock prior to the lapse of any
outstanding restrictions relating thereto shall be inscribed with the following
legend:


This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including restrictions against transfer (the
"Restrictions"), contained in the agreement entered into between the registered
owner and the Company. Any attempt to dispose of these shares in contravention
of the Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.


(c) Vesting. The Restricted Stock is fully vested as of the Date of Grant.
Accordingly, the Fair Market Value of the Shares is taxable to you on the Date
of Grant. Subject to the restrictions set forth in Section 2(d), as of the date
of issuance you shall have all the rights of a stockholder with respect to said
Shares,


5



--------------------------------------------------------------------------------




including without limitation, the right to vote the shares or to receive any
dividends or other distributions paid or made with respect to such Shares.


(d) Restrictions on Sale or Transfer. Subject to the provisions of this
Agreement, the Shares and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of during the
three-year period beginning on the Date of Grant (the “Restricted Period”). Any
attempt to dispose of any Shares in contravention of the above restriction shall
be null and void and without effect. The restrictions in this Section 2(d) shall
lapse with respect to one-third of the Shares on the first anniversary of the
Date of Grant, two-thirds of the Shares on the second anniversary of the Date of
Grant and all of the Shares on the third anniversary of the Date of Grant. Upon
the lapse of restrictions relating to any Shares, the Company shall, as
applicable, either remove the notations on any such Shares issued in book-entry
form or deliver to you or your personal representative a stock certificate
representing a number of shares of Common Stock, free of the restrictive legend
described in Section 2(b), equal to the number of Shares with respect to which
such restrictions have lapsed. If certificates representing such Shares shall
have theretofore been delivered to you, such certificates shall be returned to
the Company, complete with any necessary signatures or instruments of transfer
prior to the issuance by the Company of such unlegended Shares.
 
(e) Termination of Employment. In the event your employment with the Company and
all Subsidiaries is terminated without Cause (as herein defined), or due to
Disability (as herein defined), or due to your death prior to the lapsing of the
restrictions in accordance with Section 2(d), all of the Shares shall become
free of any restrictions under Section 2(d). For the purposes hereof, the term
“Cause” means (i) performing an act of dishonesty, fraud, theft, embezzlement,
or misappropriation involving your employment with the Company or any
Subsidiary, or breach of the duty of loyalty to the Company or any Subsidiary;
(ii) performing an act of race, sex, national origin, religion, disability, or
age-based discrimination which, after investigation, counsel to the Company
reasonably concludes will result in liability being imposed on the Company, any
Subsidiary and/or you; (iii) material violation of the Company’s policies and
procedures including, but not limited to, the Company’s Employee Handbook and/or
Code of Business Conduct and Ethics; or (iv) performing any act resulting in a
criminal felony charge brought against you or a criminal conviction (other than
a conviction of a minor traffic violation). The term “Disability” for the
purposes hereof means a period of medically determined physical or mental
impairment that is expected to result in death or to last for a continuous
period of not less than 12 months during which you are unable to engage in any
substantial gainful activity by reason of such impairment.


(f) Change of Control. In the event there is a Change of Control of the Company
and the Award is continued, assumed or substituted in connection with the Change
of Control, the Award shall continue to be subject to the restrictions in
accordance with Section 2(d).
 
(g) Income Taxes. The Company or any Subsidiary shall have the right to withhold
from wages or other amounts otherwise payable to you to pay such federal, state
and local withholding taxes as may be required by law in connection with the
Award, or to otherwise require you to pay such withholding taxes. In the event
the Company cannot (under applicable legal, regulatory, listing or other
requirements) satisfy such tax withholding obligation by such method, or the
parties otherwise agree in writing, then, the Company may satisfy such
withholding by any one or combination of the following methods: (i) by requiring
you to pay such amount in cash or check; (ii) withholding from the Shares a
number of Shares having a Fair Market Value equal to the taxes that the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Stock (with such withholding obligation determined based on any
applicable minimum statutory withholding rates); or (iii) by allowing you to
surrender shares of Common Stock of the Company which (a) in the case of shares
initially acquired from the Company (upon exercise of a stock option or
otherwise), have been owned by you for such period (if any) as may be required
to avoid a charge to the Company's earnings, and (b) have a Fair Market Value on
the date of surrender equal to the amount required to be withheld. For these
purposes, the Fair Market Value of the Shares to be withheld or repurchased, as
applicable, shall be determined on the date that the amount of tax to be
withheld is to be determined.




6



--------------------------------------------------------------------------------




Section 3. Miscellaneous


(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in your case, to your address appearing on the books of the
Company or to your residence or to such other address as you may designate in
writing.


(b) No Right to Continued Employment. Nothing in this Agreement shall confer
upon you any right to continue in the employ of the Company or any Subsidiary or
shall interfere with or restrict in any way the right of the Company or any
Subsidiary, which is hereby expressly reserved, to remove, terminate or
discharge you at any time for any reason whatsoever, with or without Cause and
with or without advance notice.
 
(c) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and to you and your
beneficiaries, executors, administrators, heirs and successors.


(d) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


(e) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.


(f) Annual Report. You acknowledge having received a copy of the Company’s most
recent Annual Report and Form 10-Q and accept the Award of Restricted Stock
subject to all the provisions of this Agreement.


(g) Entire Agreement and Clawback Policy. This Agreement and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto. This Award
Agreement and the Shares granted hereunder are subject to any Company clawback
policy in effect as of the date of this Agreement or as subsequently amended,
modified or replaced.


(h) Governing Law. This Agreement and your rights hereunder shall be construed
and determined in accordance with the laws of the State of Illinois.


(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


 


7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the [ ] day of [ ].






OLD REPUBLIC INTERNATIONAL CORPORATION


By:    ________________________________
Printed Name:
Title:


By:    ________________________________
Printed Name:    [ ]
Title: [ ]














































































8

